                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

DE'ANGELO ARNEZ JONES, AIS #28650-001 )
   Plaintiff,                         )
                                      )
v.                                    )
                                     )                       CIVIL ACTION 15-00268-B
WILEY, et al.,                       )
   Defendants.                       )

                                             ORDER

       This matter is before the Court on review of the Order granting Plaintiff's counsel's request

for payment of Special Attorney Admissions Fund (Fund) costs. (Doc. 97).

       This Court has created a Special Attorney Admissions Fund (Fund) for “[r]eimbursement

of pro bono counsel for out-of-pocket expenses, payment of compensation to pro bono counsel,

and payment of witness fees and other expenses on behalf of indigent pro se civil litigants.” S.D.

Ala. Standing Order 16, Attached Plan for the Administration of the Special Attorney Admissions

Fund, ¶5.F. “The Special Attorney Admission Fund [is] maintained…to compensate appointed

counsel in civil rights actions for reasonably incurred expenses authorized by prior order of the

Judge to whom the action is assigned.” S.D. Ala. CivLR 67.1(a). The procedure for requesting

and receiving payment from the Fund is as follows:

        (c)…Payments from the Fund require the order of the Chief District Judge or his/her
       designee, in an amount and with a priority determined by such District Judge in light of the
       condition of the Fund and any other pending or anticipated requests.

       (d)…All requests for payment from the Fund shall first be submitted in writing to the Judge
       assigned to the action. If the request is approved, the assigned Judge’s written authorization
       shall then be forwarded to the Chief Judge or his/her designee for action in accordance with
       subsection (c) above.

S.D. Ala. CivLR 67.1(c)-(d).

                                                 1
       In this case, the parties consented to the exercise of jurisdiction by the assigned U.S.

Magistrate Judge, per Section 636(c), to conduct any and all proceedings in this case. (Doc. 51).

The Magistrate Judge's order on counsel's request for payment, approving same, has been referred

to the undersigned per S.D. Ala. CivLR 67.1(d).

       Upon consideration, the undersigned DESIGNATES the Magistrate Judge to handle all

Fund requests in this case and REFERS such requests (including the pending matter) to said

Judge, who shall serve as the Chief District Judge's "designee" per S.D. Ala. CivLR 67.1.

       DONE and ORDERED this the 15th day of May 2019.

                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               2
